ORDER

MICHEL, Circuit Judge.
Arthur O. Klein petitions for a writ of mandamus (1) to direct the Director of the Patent and Trademark Office to favorably adjudicate Klein’s pending petition, (2) to direct the Director to reinstate Klein as a member of the Patent and Trademark Office (PTO) bar, and (3) to order that Harry Moatz, Director of the Office of Enrollment and Discipline, be recused from any future matters involving Klein.*
The court lacks jurisdiction to review this petition because review of PTO disciplinary matter decisions lies in the United States District Court for the District of Columbia and any requests for relief must be directed to that court. 35 U.S.C. § 32 (the United States District Court for the District of Columbia may review the action of the Director upon the petition of the person suspended or excluded). See also In re Makari, 708 F.2d 709 (Fed.Cir.1983) (dismissing writ of mandamus seeking review of a decision of the Director [then Commissioner] because mandamus is appropriate only to rectify an action that would frustrate our prospective jurisdiction).
Accordingly,
IT IS ORDERED THAT:
The petition is dismissed.

 In addition to the three requests listed, Klein also states that he "petitions/appeals” nine orders issued by the United States District Court for the District of Columbia in Klein v. Rogan, CV-02-0789. However, the proper way to have sought review of those orders was by filing a timely notice of appeal from the final judgment.